Case: 1:20-cv-02348 Document #: 128 Filed: 05/27/21 Page 1 of 4 PageID #:790




            IN THE UNITED STATES DISTRICT COURT FOR THE
           NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 Antonio Solis, Jose Solis, and            No. 20 C 2348
 Juan Rangel, individually and on
 behalf of all other similarly situated,   Hon. Martha M. Pacold,
                                           District Judge
       Plaintiffs,
                                           Hon. Sunil R. Harjani,
 v.                                        Magistrate Judge

 Hilco Redevelopment LLC, HRE
 Crawford LLC, HRP Exchange 55
 LLC, MCM Management Corp.,
 Controlled Demolition, Inc., and
 Marine Technology Solutions
 LLC,

       Defendants.


                              Joint Status Report

      Pursuant to the Court’s order of March 29, 2021 (dkt. 121), the parties

jointly submit the following status report, stating as follows:

      1.      The parties have continued the meet-and-confer process with

respect to certain discovery responses. Plaintiffs also continue to be engaged in

the meet-and-confer process regarding responses to subpoenas served on third

parties.

      2.      The parties have exchanged drafts of an ESI protocol and are

continuing to meet and confer about open issues. The parties have significantly

narrowed the disputed issues with respect to the ESI protocol and expect that
Case: 1:20-cv-02348 Document #: 128 Filed: 05/27/21 Page 2 of 4 PageID #:791




they will either reach an agreement or be at impasse before the upcoming June

3, 2021 status conference.

      3.     Defendants have proposed a confidentiality protective order, and

the parties have continued the meet-and-confer process regarding this proposal.

Defendants are currently reviewing Plaintiffs’ comments to Defendants’

proposed order. To facilitate document production while these discussions are

ongoing, the parties have agreed to treat as confidential documents so

designated even before entry of a confidentiality order.

      4.     Defendant    Marine    Technology     Solutions   (“MTS”)   provided

Plaintiffs with the waiver to GoDaddy.com that it had agreed to provide during

the April 2, 2021 hearing on Plaintiffs’ motion to compel. See Dkt. 122. Plaintiffs

promptly served a subpoena on GoDaddy, and they recently received certain

responsive documents. Namely, GoDaddy produced account information that

suggests MTS may have deactivated relevant email accounts as recently as

April of 2021. GoDaddy’s production did not include any emails, but GoDaddy

has explained to Plaintiffs’ counsel that GoDaddy was actually only an

intermediary for MTS’s email accounts, and that any emails would be held by

Microsoft. On May 26, 2021, MTS provided Plaintiffs with a waiver for Plaintiffs

to obtain MTS’s emails from Microsoft. Now that Plaintiffs have this waiver,

they will be serving a subpoena on Microsoft. If Plaintiffs learn through that

subpoena that emails were deleted after this case was filed, they may need to




                                        2
Case: 1:20-cv-02348 Document #: 128 Filed: 05/27/21 Page 3 of 4 PageID #:792




seek further relief from the Court. At this point, however, they are unsure

whether relevant emails still exist, and they are not yet asking for any relief

from the Court.

        5.   The parties have not engaged in settlement discussions in this

case.

May 27, 2021                                 Respectfully submitted,

/s/ Scott Rauscher_________________          /s/ Brendan E. Ryan
Jon Loevy                                    Bradley H. Weidenhammer,
Michael Kanovitz                             P.C.
Steve Art                                    Brendan E. Ryan
Scott Rauscher                               KIRKLAND & ELLIS LLP
Cindy Tsai                                   300 N. LaSalle
Julie Goodwin                                Chicago, IL 60654
Danielle Hamilton                            (312) 862-2000
Renee Spence                                 Attorneys for Hilco
John Hazinski                                Redevelopment LLC, HRE
LOEVY & LOEVY                                Crawford LLC, and HRP
311 N. Aberdeen                              Exchange 55 LLC
Chicago, IL 60607
(312) 243-5900
hazinski@loevy.com                           /s/ Bryan K. Clark
Attorneys for Plaintiffs                     Blaine C. Kimrey
                                             Bryan K. Clark
                                             VEDDER PRICE P.C.
/s/ Edward DeVries                           222 N. LaSalle
Edward DeVries                               Chicago, IL 60601
WILSON ELSER MOSKOWITZ                       (312) 609-7500
EDELMAN & DICKER LLP                         bkimrey@vedderprice.com
55 W. Monroe St., Suite 3800                 bclark@vedderprice.com
Chicago, IL 60603                            Attorneys for Controlled
(312) 821-6151                               Demolition, Inc.
edwarddevries@wilsonelser.com
Attorney for MCM Management
Corp.




                                      3
Case: 1:20-cv-02348 Document #: 128 Filed: 05/27/21 Page 4 of 4 PageID #:793




/s/ James L. Best
James L. Best
THE LAW OFFICES OF JAMES L. BEST,
ESQUIRE
3 N. 2nd Street
Sunbury, PA 17801
(570) 863-0102
jim@jimbestlaw.com
Attorney for Marine Technology
Solutions, LLC




                                     4
